Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Perez-Daple on 7/1/2022.

The application has been amended as follows: 

Claim 1 (Currently amended): A spring-loaded connector comprising:
contact units each including a first pin for contacting a first connection target, a second pin for contacting a second connection target, and an intermediate member for biasing the first pin and the second pin in directions away from each other:
a case including a cover including a through hole where a tip of the first pin is exposed, and a housing including a through hole where a tip of the second pin is exposed, the case being for supporting the contact units; and
a waterproof elastic member including cylindrical parts corresponding to the contact units, respectively, a cylindrical part among the cylindrical parts sealing between the first pin and the intermediate member of a contact unit corresponding to the cylindrical part, among the contact units, in a watertight manner by being interposed between an inner side of the first pin and an outer side of the intermediate member, wherein
the waterproof elastic member integrally forms, between the cylindrical parts that are adjacent to each other, a water-shielding structure which is a wall-shaped protrusion for preventing the first pins of the contact units corresponding to the cylindrical parts that are adjacent to each other from being electrically connected due to presence of water between the first pins.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the prior art fails to provide, teach or suggest the waterproof elastic member integrally forms, between the cylindrical parts that are adjacent to each other, a water-shielding structure which is a wall-shaped protrusion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
7/1/2022

/THO D TA/Primary Examiner, Art Unit 2831